Title: From George Washington to Henry Clinton, 25 January 1781
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Head Quarters Janry 25. 1781
                        
                        Major General Phillips in a Letter of the 23d of December transmits a list of Officers of the Convention
                            Troops, whom he wishes to have sent into New York to be exchanged for an equivalent of our Officers in your hands—I am now
                            authorised to comply with this proposal and have dispatched an order accordingly for permitting the Gentlemen named to
                            proceed to Elizabeth Town.
                        General Phillips requests an unlimited permission to be given for sending in for exchange any Officers whom
                            General Hamilton shall nominate but as this mode would have some inconveniences, though it will be attended with a little
                            more delay, it appears preferable that the business should be transacted in its old channel.
                        As our Prisoners necessarily suffer for want of an Agent in your Lines, Mr John Franklin will shortly repair to New York
                            in that capacity; unless the circumstances of his coming out should afford objections to his return. On a possibility of
                            this, I suspend his going in, till I hear from Your Excellency. 
                        The very frequent complaints we receive of the extreme sufferings of the naval Prisoners have
                            occasioned the inclosed Letter to the Commanding Officer of the fleet at New York—I request your influence in the affair.
                            I shall be particularly happy if the proposal I now make is received in such a manner as either to disprove the
                            complaints, or so far as they may be well founded to produce a remedy—I should with the greatest reluctance see any
                            discussions concerning the treatment of Prisoners revived or be necessitated to adopt any measures with respect to those in
                            our power, inconsistent with the tenderness due to the unfortunate. I am Sir Your most Obedient Servant
                        
                            Go: Washington
                        
                    